DETAILED ACTION

This office action is in response to an amendment filed January 4, 2022 for application 16/898,657.
Claim 8 has been amended.  No claims have been added.  No claims have been cancelled.   Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-6, 8, 10, 12-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dreier (Dreier US 10,756,816 B1) in view of Adavi (ADAVI et al., US 2019/0317906 A1). 

Regarding claim 1, A computer-implemented method (Dreier column 3, lines 42-47 and column 4, lines 25-31 discloses a computer-implemented method for managing I/O queues) comprising: receiving, by a computing device, a command, (Dreier Abstract lines 1-17 that discloses the storage controller receives commands from the initiator) 
wherein the command includes one of a write command and a read command; (Examiner interprets the term “one of” to means that a single entry from a list of entries is selected, and interprets “one of a write command and a read command” to be either a write command or a read command.  Dreier column 3, lines 13-38 disclose that the command may be either (one of) a write operation (i.e. write command) and a read operation (i.e. read command).) 
placing a completion request for a first portion of the command in a first queue when the completion request is a first type of completion request; (Dreier column 3, lines 13-38 discloses that one or more (submission) queues may be reserved for user space use, which is an example of a first type of queue.   Dreier, column 2, lines 55-61 discloses that each submission queue may have a corresponding completion queue.   Thus when a user space command completes, it will be placed in the corresponding completion queue for processing.  The portion of the command placed in the first queue is the portion of the command dedicated to user space, which may be 100% of the command, where 100% is an example of a portion. Drier column 17, lines 32-50 discloses that the storage system may break up writes (create separate portions) to write the data, thus the portion of the write command may be the portion of the user space command that is written in a given ‘shard’ or section of the data written. ) 
executing an interrupt operation for the completion request (Dreier column 50, lines 60-64, and column 51, lines 2-11 discloses in one embodiment that the device sends an  
when the completion request is the first type of completion request; (Dreier column 3, lines 38-41 discloses that one or more (submission) queues may be reserved for user space use, which is an example of a first type of queue.   Dreier, column 2, lines 55-61 discloses that each submission queue may have a corresponding completion queue.’   Dreier column 50, liens 60-64 discloses one option for completion queue may be an interrupt queue.)
placing the completion request for a second portion of the command in a second queue when the completion request is a second type of completion request; (Dreier column 3, lines 13-38 discloses that one or more (submission) queues may be reserved for kernel use, which is an example of a second type of queue.   Dreier, column 2, lines 55-61 discloses that each submission queue may have a corresponding completion queue.   Thus when a kernel command completes, it will be placed in the corresponding completion queue for processing.   The portion of the command placed in the second queue is the portion of the command dedicated to kernel space, which may be 100% of the command, where 100% is an example of a portion. Drier column 17, lines 32-50 discloses that the storage system may break up writes (create separate portions) to write the data, thus the portion of the write command may be the portion of the kernel space command that is written in a given ‘shard’ or section of the data written. )
and executing a polling operation for the completion request (when the completion request is the second type of completion request. (Dreier column 51, lines 2-11 discloses in   
While the system of Dreier discloses the use of both polling and interrupts may be used to signal the completion of pending command queues.  Dreier does not explicitly teach intelligently selecting the processing type where user space completion processing is based on interrupts, and kernel space completion processing is based on polling processing.   Thus Dreier does not explicitly teach executing an interrupt operation for the completion request when the completion request is the first type of completion request; and executing a polling operation for the completion request when the completion request is the second type of completion request.  
Adavi, of a similar field of endeavor, further teaches executing an interrupt operation for the completion request when the completion request is the first type of completion request and executing a polling operation for the completion request when the completion request is the second type of completion request; (Dreier column 3, lines 25-28 discloses that the application may place latency sensitive commands in user space and latency tolerant commands in kernel space.  Adavi Fig. 2A and 2B and supporting paras [0028]-[0029] discloses that a flag may be set to determine if a completion queue is processed according to a polling or interrupt mode.  Adavi [0035] discloses the mode bit may be activated or maintained based on the completed I/O request based on the directionality (read versus write), a priority level, a data size, or additional criteria.   Thus latency sensitive user space transfer completion requests may set the mode bit to interrupt to reduce the total latency since the system will respond to an interrupt immediately and latency tolerant kernel transfer completion requests may set to 
  Dreier and Adavi are in a similar field of endeavor as both relate to scheduling storage operations using queues.   Thus it would have been obvious before the effectively filed date of the claimed invention to incorporate the interrupt mode flag of Adavi into the solution of Dreier.  One would be motivated to do so in order to Adavi [0004] and [0028]-[0029] balance overall efficiency and latency by changing the processing mode from polling to interrupt based on a flag set by the queue contents since Dreier selects user space queues for commands that require a minimum latency and the latency is minimized when the interrupt mode is used, given it is serviced immediately and a latency of up to a polling interval can be added when polling is used.


Regarding claim 3, the combination of Dreier and Adavi teaches all of the limitations of claim 1 above. Dreier further teaches wherein the second type of completion request is a completion of a read request for the command.  (Dreier column 49, lines 14-17 discloses that the kernel may process read requests, thus the kernel completion queue (the second type of completion request) may be a completion of a read request for a read command.)


Regarding claim 5, the combination of Dreier and Adavi teaches all of the limitations of claim 1 above.  Dreier further teaches wherein the first queue is a remote direct memory access completion queue for the interrupt operation.  (Dreier column 48, lines 37 discloses that Dreier supports remote direct memory access (RDMA), thus the queues of Dreier may by RDMA queues, and the first queue may be a RDMA queue.)


Regarding claim 6, the combination of Dreier and Adavi teaches all of the limitations of claim 5 above.   Dreier further teaches wherein the second queue is a remote direct memory access completion queue for the polling operation.  (Dreier column 48, lines 37 discloses that Dreier supports remote direct memory access (RDMA), thus the queues of Dreier may by RDMA queues, and the second queue may be a RDMA queue.)


Regarding claim 8, Dreier teaches A computer program product (Dreier, column 53, line 54 discloses the solution may be a software product, which is an example of a computer program product) residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon (Dreier, claim 14, discloses that the functions of Dreier may be stored on a non-transitory computer readable storage medium storing instructions) which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations (Dreier, claim 14 discloses the instructions on the storage medium cause a processing device (an example of a processor) to perform operations.)


  
Regarding claim 10, the combination of Drier and Adavi teaches all of the limitations of claim 8 above.
The remainder of claim 10 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.


Regarding claim 12, the combination of Drier and Adavi teaches all of the limitations of claim 8 above.
The remainder of claim 12 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.


Regarding claim 13, the combination of Drier and Adavi teaches all of the limitations of claim 10 above.
The remainder of claim 13 recites limitations described in claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above.


Regarding claim 15, Dreier teaches A computing system (Dreier, FIG. 1B, 1D, 4, 5, and 6 that disclose the solution of Dreier is a storage system, which is an example of a computing system) including one or more processors (Dreier, column 7, lines 45-60 that discloses a plurality of processors that may be used to implement the disclosed solution) and one or more memories (Dreier, column 7, lines 45-60 that discloses random access memory (‘RAM’) 111, an example of one memory.) configured to perform operations comprising: (Dreier, column 7, lines 45-60 discloses that the processors implement instruction sets or a combination of instructions sets, an example of configured to perform operations. )
The remainder of claim 15 recites limitations described in claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.


Regarding claim 17, the combination of Drier and Adavi teaches all of the limitations of claim 15 above.
The remainder of claim 17 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.


Regarding claim 19, the combination of Drier and Adavi teaches all of the limitations of claim 15 above.
The remainder of claim 19 recites limitations described in claims 5 and 6 above, and thus are rejected based on the teachings and rationale as described in claims 5 and 6 above.
2, 4, 7, 9, 11, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreier  in view of Adavi as disclosed in claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19 above and further in view of QuickConcepts, an Introduction to RDMA article captured by archive.org on August 1, 2012 of the web site https://zcopy.wordpress.com/2010/10/08/quick-concepts-part-1-%E2%80%93-introduction-to-rdma/.

Regarding claim 2, the combination of Dreier and Adavi teaches all of the limitations of claim 1 above.   However, the combination does not explicitly disclose a receive request.  Thus the combination does not explicitly teach wherein the first type of completion request is a completion of a receive request for the command.  
QuickConcepts, of a similar field of endeavor further teaches wherein the first type of completion request is a completion of a receive request for the command.  (Dreier column 48, line 37 discloses the solution of Dreier may support RDMA.  However, Dreier does not explicitly discloses that RDMA implies a receive request.    QuickConcepts, page 3, lines 1-5 discloses that RDMA is implemented using send queues, and a receive queue, where the receive queue receives messages from the remote system (i.e. RDMA read requests).    Thus the solution of Drier in view of Adavi and QuickConcepts that supports RDMA would implement a RDMA queue pairs, including a receive queue to manage read requests, where the receive queue entries are an example of a receive request, and there would be an associated receive completion queue to process the completion of the receive request. ). 



Regarding claim 4, the combination of Dreier and Adavi teaches all of the limitations of claim 1 above.  
Examiner notes that the instant specification does not provide an explicit definition for a “send request”.   Consistent with paragraph [0068] of the instant application, Examiner interprets the term of ‘send request’ to be a request in a RDMA Send Queue.   The combination of Dreier and Adavi does not explicitly disclose a send request.  Thus the combination does not explicitly teach wherein the second type of completion request is a completion of a send request for the command.  
QuickConcepts, of a similar field of endeavor further teaches wherein the second type of completion request is a completion of a send request for the command.  (Dreier column 48, line 37 discloses the solution of Dreier may support RDMA.  However, Dreier does not explicitly discloses that RDMA implies a send request.    QuickConcepts, page 3, lines 1-5 discloses that RDMA is implemented using send queues, and a receive queue, where the send queue sends messages from the remote system (i.e. RDMA write requests).   Thus the solution of Drier in . 
The motivation to combine QuickConcepts into the combination of Dreier and Adavi is the same as set forth in claim 2 above.


Regarding claim 7, the combination of Dreier and Adavi teaches all of the limitations of claim 6 above.  However the combination does not explicitly teach wherein the first queue is a send queue, and wherein the second queue is a receive queue. 
QuickConcepts, of a similar field of endeavor, further teaches wherein the first queue is a send queue, and wherein the second queue is a receive queue. 
(Driver column 48, line 37 discloses the solution of Drier may support RDMA.  QuickConcepts discloses that RDMA is implemented using send queues and receive queue pairs.   Thus the first queue may be part of a RDMA queue pair used for user space commands and may be the send queue of user space command queue pair; the second queue may be part of a RDMA queue pair used for kernel space commands and may be the receive queue of the kernel space command queue pair.)
The motivation to combine QuickConcepts into the combination of Dreier and Adavi is the same as set forth in claim 2 above.


Regarding claim 9, the combination of Drier and Adavi teaches all of the limitations of claim 8 above.
The remainder of claim 9 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale of Dreier, Adavi, and QuickConcepts as described in claim 2 above.


Regarding claim 11, the combination of Drier and Adavi teaches all of the limitations of claim 8 above.
The remainder of claim 11 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.


Regarding claim 14, the combination of Drier and Adavi teaches all of the limitations of claim 13 above.
The remainder of claim 14 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.


Regarding claim 16, the combination of Drier and Adavi teaches all of the limitations of claim 15 above.


Regarding claim 18, the combination of Drier and Adavi teaches all of the limitations of claim 15 above.
The remainder of claim 18 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.


Regarding claim 20, the combination of Drier and Adavi teaches all of the limitations of claim 14 above.
The remainder of claim 20 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.


Response to Remarks
Examiner thanks applicants for their remarks and claim amendments of January 4, 2022.  They have been fully considered.  However, the remarks relating to the 103 rejection are not persuasive in light of the rejections above and remarks detailed below.

Rejections Under 35 U.S.C. § 101
	Applicant’s claim amendments to claim 8 have resolved the rejection under  35 U.S.C. § 101.

Rejections Under 35 U.S.C. § 103
Applicant argues on page 7 of their remarks ‘Assuming arguendo that a portion of the command could be 100% of the command, this interpretation would require that there are two separate commands (i.e. the command dedicated to user space and a different command dedicated to the kernel space), whereas Applicant claims (based upon antecedent basis) a first portion and a second portion of “the [same] command”.  As such, Dreier is not understood to teach or suggest that either one of the singular commands has different portions, and because neither of those singular commands has different portions, than Dreier must also fail to teach or suggest that different portions of either command are placed into different queues based upon the type of completion request for their respective portion of the same command.     Applicant respectfully submits that the deficient of Dreier are not remedied by the addition of Adavi, nor is such suggest by the Office.
Examiner respectfully disagrees.   Per MPEP ‘Section 2111.04    "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses [R-10.2019]of the MPEP’ which states ‘II.    CONTINGENT LIMITATIONS   The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. ’
Examiner points to the contingent limitations ‘when the completion request is a first type of completion request;... when the completion request is a second type of completion request.’    Applicant claim 1 recites ‘placing a completion request for a first portion of the command in a first queue when the completion request is a first type of completion request; ... placing the completion request for a second portion of the command in a second queue when the completion request is a second type of completion request’ includes the contingent limitation identified by “when”.
Applicant further emphasizes that this may include a first portion or a second portion when they state in their Remarks of 01/04/20222 ‘By clear and direct contract, Applicant claims “placing a completion request for a first portion of the command in the first queue when the completion request is a first type of completion request” and/or “placing the completion request for a second portion of the command in a second queue when the completion request is a second type of request.”’    Applicant is claiming a first portion in the first queue or a second portion in a second queue.   Applicant is NOT requiring a first portion in the first queue and a second portion in a second queue.   
one of a write command and a read command”.   Under the broadest reasonable interpretation, applicant is claiming either a write command or a read command.   Examiner further notes that the claim limitation does not describe the details of a “first type” and “second type”, such that they are necessarily a write command or a read command.   Applicant simply claims ‘a command, wherein the command includes one of a write command and a read command”.. ‘placing a completion request for a first portion of the command in a first queue when the completion request is a first type of completion request; ... placing the completion request for a second portion of the command in a second queue when the completion request is a second type of completion request;’    Applicant is claiming ‘one of a write command and a read command’ placing a completion request in a first queue when the completion request is a first type and placing a completion request in a second queue when the completion request is a second type.  Examiner notes that the first type of completion request is not claimed to be a completion type of a first command request type and the second type of completion request is not claimed to be a completion type of a second command request.  Applicant merely claims there is a first and second completion type, and when they respectively are present they direct which queue is used to for the completion request.
Thus applicants argument that ‘Applicant claims (based upon antecedent basis) a first portion and a second portion of “the [same] command”’ is not persuasive given applicant is claiming a first portion or a second portion of a command conditional placed into a first queue or a second queue when the command is a first type or a second type.

Applicant further argues on page 8 of their remarks ‘Applicant respectfully submits that the deficiencies of Dreier are not remedied by the addition of Adavi, nor is such suggested by the office.
Examiner respectfully disagrees.   For the reasons stated above, Dreier in view of Adavi is not deficient, as further suggested in the Non-Final 103 rejection of the office action of 10/04/2021.

Applicant’s arguments relating to independent claims 8 and 15 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.
Applicant’s arguments relating to dependent claims 2-7, 9-14, and 16-20 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138